Final action 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The instant application is a national stage entry of PCT/RU2018/000155 , International Filing Date: 03/13/2018claims foreign priority to 2017109892, filed 03/24/2017.

Declaration Under 37CFR 1.132 by Dr. Terekhov
3.	The declaration under 37 CFR 1.132 filed on 8/29/22 by Dr. Terekhov is sufficient to overcome the rejection of claims 3-22 as being anticipated by Terekhov based upon providing a certified English translation of the priority document Russian Federation 2017109892 filed on March 24,2017, (effective filing date March 24, 2016) and persuasive arguments made by the applicant that Terekhov was published March 7, 2017, which was less than one year before the filing of the priority document.

Claim status
4.	Claim listing filed on 10/14/22 supersedes claim listing filed on 8/29/22.
	In the claim listing of 10/14/22 claims 28-50 are pending in this application and are under prosecution. 
	Claims 1-27 are canceled. Claims  28-31, 33-39 and 42-45 are amended. New claims 47-50 are added. The amendments have been reviewed and entered. No new matter has been introduced by the amendments as applicant has identified support in the instant specification (Remarks, pgs. 6 and 7).
Withdrawn Rejections and Response to the Remarks
5.	The previous rejection of claims 4 and 6 under 35 USC 112 (b) has been withdrawn in view of cancelation of said claims.
6.	The previous rejection of claims 3-22 under 35 USC 102(a)(1) as being anticipated by Terekhov has been withdrawn in view cancelation of said claims.
7. 	The previous rejection of claims 3-22 under 35 USC 103 as being unpatentable over Chan in view of Marcy has been withdrawn in view of cancelation of said claims.

Claim Objections
8.	Claim 1 is objected to because of the following informalities:  
	Claim 1 is objected over the recitation of “rom” in line 6  instead of “from” and appears to be minor typographical error. Appropriate correction is required.

Claim Rejections - 35 USC § 103
9.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
10.	Claims 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Aharoni et al (Chemistry & Biology, 2005, 12, pgs. 1281-1289) in view of Kim et al (J. Microbial. Biotechnol., 2005,15, 29-34).
	Claim interpretation: Instant claim 48 as recited require a double water-in-oil-in-water (W/O/W) emulsion comprising monodisperse droplets encapsulating individual cells or mixture of cells in individual droplet microcompartments, which monodisperse droplets have controlled diameters ranging from 20 to 90 μm has been interpreted as to require “(W/O/W) emulsion comprising monodisperse droplets encapsulating individual cells or mixture of cells in individual droplet microcompartments, encompassed by the teachings of droplet size ranging from 20 to 90 um diameter.
	With regard to the order of steps, the courts have ruled that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930; MPEP 2144.04 section IV C). In the instant case, as discussed in below Aharoni in view of Kim teaches the steps of said instant claims and thus is prima facie obvious in the absence of new or unexpected results.
	Aharoni and Kim teach a method for generating droplets and therefore are analogous arts. The teachings of Kim are specifically applied for the limitation of diameter of droplet in the range of 20 um to 90 um having higher stability and prevents accumulation of toxic metabolites, depletion of nutrients and prolong the life span of the droplet.
	Regarding instant claim 48, Aharoni teaches the steps in figure 1 as shown below and its associated descriptions in the text.
		
    PNG
    media_image1.png
    465
    596
    media_image1.png
    Greyscale

		
	Aharoni also teaches that a library of > 106 different PON1 gene variants was transformed into E. coli, and individual cells, each expressing a different enzyme variant, were compartmentalized in the aqueous droplets of a W/O emulsion. After the addition of the TBL substrate together with the fluorescence thiol detecting dye CPM      
the emulsion was converted into a W/O/W emulsion and sorted by FACS.
	Aharoni also teaches that the phenotype (TBLase activity; i.e., enzyme activity) was determined for each cell in the library, and cells exhibiting the highest activity were isolated. Aharoni further teaches droplet size and detection of TBLase activity (Figs. 1, 2 and 4 and their associated descriptions in the text and pg. 1287, Significance section), which meets the limitation of analyzing the metabolism of the isolated cells having the enzymatic activity without regenerating the isolated cells. 
	Aharoni does not specifically teach the droplets size in the range of 20 to 90 um.
	The artisan would recognize that the teachings of Aharoni as discussed above meet the limitations of generating a double microfluidic water-in-oil-in-water (W/O/W) emulsion comprising monodisperse droplets encapsulating individual cells or mixture of cells in individual droplet microcompartments, which monodisperse droplets, wherein said double water-in-oil-in-water (W/O/W) emulsion is generated by sequential microfluidic emulsification of a water phase comprising mixed streams of cells in
the mixture of cells and an indicator that changes in fluorescence when activated by cells in the mixture of cells that have the specific enzymatic or biocatalytic activity, and an oil phase to produce a water-in-oil emulsion, followed by microfluidic emulsification of water-in-oil emulsion in outer aqueous phase to produce monodisperse double water-in-oil-in-water (W/O/W) emulsion; isolating a population of monodisperse droplets containing cells having the enzymatic activity by an ultrahigh-throughput method comprising fluorescence-activated cell sorting (FACS).
	As discussed above Aharoni does not specifically teach the droplets size in the range of 20 to 90 um, which is taught by Kim, who is in the same field of endeavor teaches encapsulating Burkholderia gladioli microorganism (i.e., cell) using W/O/W emulsion and further teaches the diameter of the W/O/W diameter ranged from 10 to 100 um (Characterization of emulsion section), which is within the claimed range of instant claim 48.
	Kim also teaches that the diameter of droplet in the range of 10 um to 90 um having much higher stability and prevent accumulation of toxic metabolites, depletion of nutrients and prolong the life span of the droplet (pg. 32, column 2, last paragraph), thus providing motivation to include the concept of higher droplet size of Kim in the method of Aharoni.	
	The artisan would recognize that while including the droplet in the size range of 10 um to 100 um of Kim in the method of Aharoni, some routine optimization is needed, which is within the skills of one having ordinary skill in the art, especially when the diameter of W/O/W emulsion ranging from 10 to 100 μm can be easily detected under light microscope (Kim, Fig. 3A). The artisan would be motivated to include the W/O/W emulsion droplet for prolonging life span of the droplet.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the concept of higher droplet size of Kim in the method of Aharoni with a reasonable expectation of success with the expected benefit of increasing the life span of the droplet as taught by Kim. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves producing larger size droplet which is routinely practiced in the art as exemplified by Kim.
	Regarding claim 49, Aharoni teaches that the mixture of cells comprise E.coli bacterial cells(Fig. 1).
	Regarding claim 50, Aharoni teaches that the fluorogenic indicator comprises a fluorogenic substrate that forms a fluorescent product when activated by the specific enzyme (Fig. 1 and pg. 1282 column 2, last paragraph).

Allowable Subject Matter
11.	The following is a statement of reasons for the indication of allowable subject matter of claims 28-47.  
	Holmes et al (US 10,920,294 issued Feb. 16, 2021, effective filing date Oct. 7, 2014) disclose a method for analysis of a sample, the method comprising: incubating at least a first portion of a sample comprising or suspected of comprising a pathogen with a microorganism growth medium, antimicrobial, and metabolic indicator to produce a reaction mixture, wherein the metabolic indicator is capable of being metabolized to produce a metabolic product; and detecting the metabolic product. Optionally, the sample is a blood sample obtained from a subject. Optionally, the blood sample obtained from the subject is about 500 μl or less. Optionally, the metabolic product generates a detectable signal. Optionally, the detectable signal is selected from fluorescence, color, and luminescence. Optionally, the metabolic indicator is selected from resazurin, 5-cyano-2,3-ditolyl tetrazolium chloride (CTC), carboxyfluorescein diacetate succinimidyl ester (CFDA-SE), and luciferin. Optionally, the metabolic indicator is resazurin and the metabolic product is resorufin. Optionally, the antimicrobial is selected from an antibiotic, antiviral, antifungal, and antiparasitic. Optionally, the antimicrobial is an antibiotic. Optionally, the sample is incubated with the microorganism growth medium, antimicrobial, and metabolic indicator for between about 1 hr. to about 8 hrs. Optionally, the method further comprises pre-culturing the sample in the microorganism growth medium in the absence of the antimicrobial and metabolic indicator. Optionally, the method further comprises diluting the sample prior to incubating the sample. Optionally, the sample is diluted to about 1 to about 10.sup.8 pathogens/reaction mixture. Optionally, the method further comprises incubating at least a second portion of the sample or a second sample comprising or suspected of comprising a pathogen with at least one reagent selected from a reagent for a nucleic acid amplification reaction and a reagent for a nucleic acid probe-based assay. Optionally, the at least one reagent is a reagent for a nucleic acid amplification reaction and the method comprises incubating at least the second portion or a second sample under conditions sufficient to support the amplification of a nucleic acid of the pathogen in the sample and detecting amplification of the nucleic acid. Optionally, the at least one reagent is a reagent for a nucleic acid probe-based assay and the method comprises incubating at least the second portion or the second sample under conditions sufficient to support specifically hybridizing of a nucleic acid probe to a nucleic acid of the pathogen in the sample and detecting the nucleic acid of the pathogen. Optionally, the nucleic acid of the pathogen is a nucleic acid, or a complement thereof, of a bacterial marker. Optionally, the bacterial marker is selected from 16S rRNA, 16s rDNA, 23 rRNA, rpoB, gyrB, dnaK, amoA, and mip. Optionally, the bacterial marker is 16S rRNA. Optionally, the nucleic acid of the pathogen is a nucleic acid, or a complement thereof, of an antimicrobial-resistance marker. Optionally, the method further comprises receiving in a sample processing device a cartridge, wherein the sample processing device comprises a fluid handling system, and wherein the cartridge comprises the sample, the microorganism growth medium, the antimicrobial, and the metabolic indicator, and transferring by the fluid handling system the at least first portion of the sample into fluid communication with the microorganism growth medium, the antimicrobial, and the metabolic indicator (column 2, lines 20-67 and column 3, lines 1-13).
	Chen et al (US 7,384,778, issued Jun.10, 2018) discloses a method for determining antibiotic resistance of microorganisms. The methods involve inoculating a clinical or biological sample to an antimicrobial susceptibility interpretation medium, wherein no step of sub-culturing is performed prior to the step of inoculating. The sample and medium are incubated, whereby growth of microorganisms in the medium indicates that the microorganisms lack susceptibility to and are resistant to the antimicrobial agent(s) present in the medium (column 8, lines 37-50). 
	It is in the examiner’s opinion, the arts of the record taken alone or combination including the arts cited in this and previous office action do not teach the combination of steps of claim 28.

Conclusion
12.	Claim 28 is objected. Claims 48-50 are rejected. The subject matter of claims 28-47 are allowable pending overcoming the objection to claim 28.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN K. BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 9am - 6.30 pm FRI 9 am -1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634